—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered February 19, 1999, which denied the motion of defendant Perth Equities Realty Co., Inc. for summary judgment dismissing the complaint as against it, unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed as against defendant-appellant. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint as against it.
*325It is well settled that an owner of real property is under no duty to the public to remove snow and ice which naturally accumulate upon the sidewalk in front of its premises and, in order to incur liability, the owner’s snow removal efforts must have made the sidewalk more hazardous (Quiles v 200 W. 94th St. Corp., 262 AD2d 169; Rhymer v Nalpantidis, 232 AD2d 299, lv denied 89 NY2d 814; Stewart v Yeshiva Nachlas Haleviym, 186 AD2d 731). In this matter, there has been absolutely no showing that Perth Equities, the owner, created a dangerous condition on the abutting sidewalk or, further, made any attempt to remove the snow and ice before the accident occurred.
Moreover, paragraph 51 of the lease between Perth Equities, as owner, and Singles of Dyckman St., Inc., as tenant, specifically provides that “the Tenant will, at its own cost and expense, keep the sidewalk in front of the demised premises free and clear of ice, sleet, snow * * * at all times.” As a result, plaintiff’s attempt to establish liability based upon the owner’s right of re-entry to make repairs or improvements is unavailing as the re-entry provisions clearly refer to the maintenance of permanent structures as opposed to a snowfall, a transient condition specifically addressed in the lease (Quiles v 200 W. 94th St. Corp., supra; see also, Suntken v 226 W. 75th St., 258 AD2d 314). Concur — Nardelli, J. P., Rubin, Andrias, Buckley and Friedman, JJ.